Citation Nr: 1144890	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1992, and had subsequent reserve service.  

This appeal came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board previously remanded this claim in January 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA audiological examination in April 2010.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma as a munitions system technical specialist during service.

2.  Hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or thereafter.


CONCLUSION OF LAW

Hearing loss of either ear was not incurred in or aggravated by service, nor may sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in July 2005.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on her behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).  

A December 2006 letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the degree of disability assignable, and effective date of the claim).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examination and opinion is thorough and supported by the record.  The examination and opinion is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board notes that the Veteran stated in March 2010 that he was scheduled for a VA hearing test on March 30, 2010.  The Board finds that any hearing test that was conducted on March 30, 2010 was included in the April 2010 VA examination report that has already been obtained.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has claimed that he incurred bilateral hearing loss as a result of working on the flight lines during his period of active service.  Examination and treatment records disclose that all inservice audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  

Service treatment records reflect that audiometric testing dated in January 1980 for enlistment purposes showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
10
5
LEFT
20
15
10
15
5


Audiometric testing dated in June 1980 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
10
5
0
5

Audiometric testing dated in October 1981 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

Audiometric testing dated in February 1983 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
0
0

Audiometric testing dated in January 1985 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
20
10
20
10
20

Audiometric testing dated in May 1988 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
10
5
15

Audiometric testing dated in September 1991 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
0
5
10
0
10

Reserve service records reflect that audiometric testing dated in September 1996 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
10
5
15

Audiometric testing dated in October 2001 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
20
35
LEFT
0
5
5
15
25

Reports of Medical Histories dated in January 1980, January 1985, and October 2001 reflect that the Veteran made no complaints of hearing loss.  A Report of Medical History dated in September 1996 reflects that the Veteran complained of hearing loss.  

A January 2007 letter from Dr. Kody Kennington reflects normal thresholds from 250 to 4000 Hz bilaterally, then sloping to a mild hearing loss at 8000 Hz bilaterally.  Speech reception thresholds were in agreement with pure tone averages and the word recognition scores were 100 percent bilaterally indicating excellent discrimination abilities.  

A January 2008 letter from Dr. Douglas K. Anderson reflects high-frequency sensorineural hearing loss in both ears.  Speech recognition testing showed scores of 100 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
10
5
-
25
LEFT
-
10
5
-
20

The Veteran underwent a VA examination in April 2010.  He complained of hearing difficulties.  He reported exposure to noise in service from aircraft and gunfire.  He stated that civilian noise exposure included gunfire/hunting as well as motorcycles, with hearing protection.  Speech recognition testing showed scores of 100 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows, with a right ear average of 16 decibels and a left ear average of 15 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
5
5
15
15
25

The examiner diagnosed bilateral high frequency hearing loss that is not considered disabling.  

Analysis of the record indicates that, despite inservice acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  As noted above, private treatment records from Dr. Kennington revealed normal thresholds from 250 Hz to 4000 Hz bilaterally.  Additionally, the audiological findings of Dr. Anderson and the April 2010 VA examiner fail to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection, is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Entitlement to service connection can also be granted if a disability is present at any point during the pendency of the claim or appeal, even if not at all times.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, there is no evidence of a hearing loss meeting the criteria for a disability under 38 C.F.R. § 3.385 at any point post service.   In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


